[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The court orders the following articulation:
1. Page eight, Paragraph E1 states the "Western Connecticut Credit Union liability shown on the plaintiffs financial CT Page 6894 affidavit with a balance of $3,276.00 is to be paid by the plaintiff. He is to hold the defendant harmless therefrom;" is revised as follows:
"Western Connecticut Credit Union liability shown on the plaintiffs financial affidavit with a balance of $3,276.00 is to be paid by the defendant. She is to hold the plaintiff harmless therefrom."
AXELROD, J.